

	

		II

		109th CONGRESS

		1st Session

		S. 1271

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 20, 2005

			Mrs. Murray introduced

			 the following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To amend title 38, United States Code, to

		  provide improved benefits for veterans who are former prisoners of

		  war.

	

	

		1.Short titleThis Act may be cited as the

			 Prisoner of War Benefits Act of

			 2005.

		2.Improved veterans’

			 benefits for former prisoners of war

			(a)Repeal of

			 minimum internment period for presumption of service connection; additional

			 service connected diseasesSection 1112(b) of title 38, United States

			 Code, is amended—

				(1)in paragraph (1)—

					(A)in subparagraph (A), by striking ;

			 and and inserting a period;

					(B)by striking a former prisoner of

			 war— and all that follows through a disease specified in

			 paragraph (2) and inserting a former prisoner of war, a disease

			 specified in paragraph (2) or prescribed by the Secretary under subsection

			 (d); and

					(C)by striking subparagraph (B); and

					(2)in paragraph (3)—

					(A)by striking the matter preceding

			 subparagraph (A);

					(B)by redesignating subparagraphs (A) through

			 (K) as subparagraphs (F) through (P), respectively, of paragraph (2);

			 and

					(C)by adding after subparagraph (P), as

			 redesignated, the following:

						

							(Q)Heart disease.

							(R)Stroke.

							(S)Diabetes (type 2).

							(T)Osteoporosis.

							.

					(b)Authority for

			 administrative determination of presumption of service connection for

			 additional diseasesSection

			 1112 of title 38, United States Code, as amended by subsection (a), is further

			 amended by adding at the end the following:

				

					(d)(1)Subsection (b) applies with respect to any

				disease (in addition to those specified in that subsection) that the Secretary

				determines, in regulations prescribed under this subsection, warrants a

				presumption of service connection because of a positive association with the

				experience of being a prisoner of war.

						(2)(A)If the Secretary determines, on the basis

				of sound medical and scientific evidence, that a positive association exists

				between the experience of being a prisoner of war and the occurrence of a

				disease in humans, the Secretary shall issue regulations providing that a

				presumption of service connection is warranted for that disease for the

				purposes of this section.

							(B)In making determinations under subparagraph

				(A), the Secretary shall consider—

								(i)recommendations received from the Advisory

				Committee on Former Prisoners of War, established under section 541 of this

				title; and

								(ii)any other relevant medical and scientific

				information and analyses resulting from studies that are statistically

				significant, capable of replication, and able to withstand peer review.

								(C)For purposes of this subsection, a positive

				association exists between the occurrence of a disease in humans and the

				experience of being a prisoner of war if the credible evidence for the

				association is equal to or outweighs the credible evidence against the

				association.

							(3)(A)Not later than 60 days after the date on

				which the Secretary receives a recommendation from the Advisory Committee on

				Former Prisoners of War that a presumption of service connection be established

				under this subsection for any disease, the Secretary shall determine whether a

				presumption of service connection under this subsection is warranted for that

				disease.

							(B)Not later than 60 days after determining

				that a presumption of service connection is warranted, the Secretary shall

				issue proposed regulations setting forth the Secretary’s determination.

							(C)Not later than 60 days after determining

				that a presumption of service connection is not warranted, the Secretary shall

				publish notice of that determination in the Federal Register. The notice shall

				include an explanation of the scientific basis for that determination. If the

				disease is already included in regulations providing for a presumption of

				service connection, the Secretary, not later than 60 days after publication of

				such notice, shall issue proposed regulations removing the presumption for the

				disease.

							(D)Not later than 90 days after the date on

				which the Secretary issues proposed regulations under this subsection, the

				Secretary shall issue final regulations, which shall be effective as of the

				date of issuance.

							(4)If a disease is removed from regulations

				prescribed under this section—

							(A)a veteran who was awarded compensation for

				such disease on the basis of a presumption under subsection (a) before the

				effective date of the removal shall continue to receive compensation on that

				basis; and

							(B)a survivor of a veteran who was awarded

				dependency and indemnity compensation for the death of the veteran resulting

				from such disease on the basis of such presumption shall continue to receive

				dependency and indemnity compensation on such basis.

							(5)In carrying out this subsection, the

				Secretary shall consult with, and consider the views of, the Advisory Committee

				on Former Prisoners of

				War.

						.

			

